1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 1/12/2021; claims 1-32 are pending. 
Foreign Priority
3.	Receipt is acknowledged of certified copies of Japanese papers (filing date 3/31/2017) required by 37 CFR 1.55.
Information  Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 1/12/2021 was filed after the mailing date of the pending application on 11/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawing Objection
5.	There are eleven Figures in this application; however, each Figure Number for a drawing reference is missing. Corrections are required.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- on-water control means (e.g., a surface ship): Claims 1,  and 19
- moving means (e.g., an engine/propeller): Claims 1, and 19
- underwater vehicle  (e.g., a submarine/boat/unmanned vehicle): Claims 1, and 19
- acoustic positional means: Claims 1, and 19
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
8.         Claims 1-32 are patent-eligible under 35 U.S.C. 101 because the claims are directed to a system, or a method, the claimed invention is not directed to an abstract    idea, and these claims are integrated into a practical application: launching multiple underwater vehicles from a surface ship.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1-2, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Toyama Satoshi (JP 2004184268 A) (hereinafter “Satoshi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Satoshi.
A. Per claims 1, and 19: Satoshi discloses a control method, and a system of underwater vehicle wherein when on-water control means having moving means and capable of moving near a water surface (i.e., see Satoshi, Fig. 1, a mother ship 7) controls a multiple underwater vehicles (1) which cruise underwater (transmitting acoustic signals to control underwater vehicles.,” The underwater communication device is conventionally known for transmitting and receiving high-frequency ultrasonic waves, and can transmit information carried by the ultrasonic waves” see Satoshi, para. [0031]; or see Satoshi, Fig. 5, underwater vehicles (2) or remote units (2), the moving means controls movement of the on-water control means such that the multiple underwater vehicles are located in a control region (i.e., slave units must be within control signal ranges of a master unit (a surface ship), see Satoshi, Fig. 3), where the on-water control means 7 can carry out positioning the multiple underwater vehicles underwater (i.e., underwater vehicles  or remote units (2)) utilizing acoustic positioning means (see Satoshi, para. [0025] providing positions for both a master unit and a slave unit) provided in the on-water control means (i.e., each slave unit includes a positioning unit that measures a relative position to the master unit, see Satoshi, para. [0025]).
See a below drawing by Satoshi:


    PNG
    media_image1.png
    344
    412
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Satoshi’s disclosure to launch and to control underwater vehicles from a surface ship such that these underwater vehicles are within a control region of an on-water control unit for being convenient to control and manageable.
B. Per dependent claim 2, and 20:  The control method of the underwater vehicle according to claim 1, wherein the moving means controls movement of the on-water control means utilizing communication means which are respectively provided in the on-water control means and the multiple underwater vehicles (i.e., a master-slave relationship, see Satoshi, para. [0023]-[0024]).
C. Per dependent claim 3: It is inherent that to be effective, a controller/ship and multiple underwater vehicles (a master-slave configuration) must be within a controllable range where the on-water control means can control all of the multiple underwater vehicles (see Satoshi, para. [0023]).
D. Per dependent claims 8, 25:  Satoshi inherently teaches that on-water control means (e.g., a surface ship) is moved based on cruising record of multiple underwater vehicles (i.e., keeping within available sonar communicating distance/speed of underwater vehicles, see Satoshi, para. [0034]).
10.	Claims 4-7, 9, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi.
A. Per dependent claim 21:  The rationales and references for a rejection of claim 19 are incorporated.
Applicant claims that movement-control means includes a number-managing section/ID which manages number of the multiple underwater vehicles.
It is submitted that in order to transmit/;receive signals to different vehicles, Satoshi would give them different IDs.
B. Per dependent claims 4, 6, and 23: The rationales and references for a rejection of claim 1 are incorporated.
	The examiner submits that a common requirement for transmitting/receiving signals must guarantee a control between a master-slave configuration; Satoshi’s on-water vehicle would be travelling in a trajectory/moving in a way that effective to maximum underwater vehicles (e.g., using a route that not reducing a maximum number of underwater vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Satoshi disclosure to expressly require a position of an on-water control means for a maximum control number of underwater vehicles – a motivation is moving to a “better” location to transmit/receive signals from different sources to increase coverage of a concerned underwater environment).
C. Per dependent claims 5, and 22: The rationales and references for a rejection of claim 4 are incorporated.
It is submitted that for efficient purposes, only effective/related underwater vehicles are taken into account among underwater vehicles (e.g., (not counting)/subtracting damaged underwater vehicles).
A motivation is only count working/controllable underwater vehicles since they are more important/effective than already damaged vehicles).
D. Per dependent claims 7, and 24: It has been a common practice that if slave-vehicles are off-course/deviating from a planned path) then stop, then making an adjustment/a correction to eliminate further errors); therefore, these claims do not teach an inventive concept.
E. Per dependent claims 9-10, and 26-27: Since there is a constant communication between an on-water control means and underwater vehicles with acoustic signals (see Satoshi, para. [0031]); a preplanned trajectory of underwater vehicles would be known by an on-water means (see Satoshi, para. [0034]); therefore, the on-water control that moves in such claimed trajectory for a good coverage has no inventive concept.
Claim Objections
11.	Claims 11-18 and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Pending claims 1-10, 19-27 are rejected; and claims 11-18, 28-32 are objected. 
13.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662